Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining, by the memory device, whether to perform one or more power loss protection operations based at least in part on the signaling received from the host. The limitation of determining whether to perform one or more power loss protection operations based at least in part on received signaling, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the memory device” and “host”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the memory device” and “host” language, “determining” in the context of this claim encompasses the user mentally evaluating whether to whether to perform one or more power loss protection operations based at least in part on the received signaling (data). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


In addition, the “memory device” and the “host” in both steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a memory device and host to perform both the determining and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitations recited in claims 7-9 generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the limitations of claims 7-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7-9 are directed to an abstract idea and not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. US Patent Appl. Pub. No. 2016/0335011.
Regarding claim 1, Lee discloses a method (FIG(s) 1, 2, and 9), comprising:
determining, by a host (FIG(s) 1-2, controller 110, paragraph 0037, lines 1-5), that a charge level of an energy source coupled to the host has fallen below a threshold value (paragraph 0039, lines 36-38, paragraph 0041, lines 1-5, lines 10-20, FIG. 9, 903-YES, paragraphs 0093-0097); and
transmitting, from the host to a memory device (non-volatile memory device 130) coupled to the host (FIG(s) 1-2), signaling (paragraph 0035, paragraph 0056, lines 5-12) indicative to turn power loss protection on for the memory device (paragraph 0037, lines 5-12, paragraph 0038, lines 16-23), wherein the signaling is transmitted based at least in part on determining that the charge level of the energy source has fallen below the threshold value (paragraph 0039, lines 36-38, paragraph 0041, lines 1-5, paragraph 0067, FIG. 9, 903-YES, 907, paragraphs 0093-0097).
Regarding claim 4, Lee further discloses the method, wherein the method includes:

transmitting, from the host to the memory device, the signaling indicative to turn power loss protection on for the memory device based at least on part on the determined rate of energy use by the host (paragraph 0037, lines 1-12, paragraph 0038, lines 7-23, paragraph 0041, lines 1-10, lines 16-20, paragraphs 0070-0071, paragraph 0082, lines 12-16).
Regarding claim 6, Lee discloses a method (FIG(s) 1-2, 4, 7 and 9), comprising:
Micron 2017-0421.01/US21BCH Docket No. 1008.0080007receiving, by a memory device (non-volatile memory device 130) from a host (controller 110) coupled to the memory device (FIG(s) 1-2), signaling (paragraph 0035, paragraph 0056, lines 5-12) indicative to turn power loss protection on or off for the memory device (paragraph 0007, lines 3-9, paragraph 0008, paragraph 0009, lines 3-9, paragraph 0037, lines 1-12, paragraph 0038, lines 16-23, paragraph 0039, lines 33-38, paragraph 0041, lines 1-5, lines 10-15, paragraph 0068, FIG. 7, 703, YES or NO, paragraph 0084, FIG. 9, 903, YES or NO, paragraphs 0093-0095); and
determining, by the memory device, whether to perform one or more power loss protection operations based at least in part on the signaling received from the host (paragraph 0038, lines 7-12, lines 16-23, paragraph 0041, lines 15-20, paragraph 0067, FIG. 7, 703-YES, 707, paragraph 0086, FIG. 9, 903-YES, 907, paragraph 0097).
Regarding claim 7, Lee further discloses the method, wherein the one or more power loss protection operations include a sudden power off recovery operation (paragraph 0005, paragraph 0007, lines 10-12, paragraphs 0008 and 0028).

Regarding claim 9, Lee further discloses the method, wherein the one or more power loss protection operations protect data that is being programmed to the memory device against an unexpected power loss (paragraph 0005, paragraph 0007, lines 10-12, paragraphs 0008, 0028, and 0072).
Regarding claim 10, Lee further discloses the method, wherein determining whether to perform one or more power loss protection operations comprises determining whether to perform the one or more power loss protection operations on all data stored in the memory device (paragraph 0039, lines 31-33, paragraph 0048, lines 4-6, paragraph 0050, lines 23-26, paragraph 0080, lines 8-10, paragraph 0085, lines 26-29).
Regarding claim 11, Lee further discloses the method, wherein determining whether to perform one or more power loss protection operations comprises determining whether to perform the one or more power loss protection operations on only a portion of data stored in the memory device (paragraph 0039, lines 31-33, paragraph 0048, lines 4-6, paragraph 0050, lines 23-26, paragraph 0080, lines 8-10, paragraph 0085, lines 26-29).
Regarding claim 13, Lee discloses a system (FIG(s) 1-2 and 5-6), comprising:
a processor (Communication Processor (CP), not shown, separate from controller 110 – paragraph 0038, lines 1-4);
a controller (controller 110) coupled to the processor (paragraph 0038, lines 1-7), wherein at least one of the processor or controller is configured to determine that an energy 
an interface coupled with the controller (an interface is inherently discloses – FIG(s) 1-2, connection between controller 110 and non-volatile memory device 130, paragraph 0056, lines 1-12) and configured to transmit, to a memory device (non-volatile memory device 130), signaling (paragraph 0035, paragraph 0056, lines 5-12) indicative to turn power loss protection off for the memory device (paragraph 0037, lines 1-12, paragraph 0038, lines 7-23, paragraph 0039, lines 33-36), wherein the signaling is transmitted based at least in part on the processor or controller determining that the energy source coupled with the processor is not removable (paragraph 0006, paragraph 0027, lines 4-20, paragraph 0039, lines 1-15, lines 21-26, paragraph 0050, lines 1-26, FIG. 7, 703-NO, 705, paragraphs 0084-0085).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of Smith, US Patent No.5,889,933.
Regarding claims 2 and 14, Lee discloses the method and system, as per claims 1 and 13, respectively.

Smith teaches an apparatus and method for adaptive power failure recovery (FIG(s) 1 and 6, column 1, lines 4-6), utilizing determination whether a power-out flag (FIG. 1, 138), indicative of power failure is set or reset (cleared) by the UPS, thus, enabling/disabling operating in safe and normal mode, respectively (Abstract, column 2, line 65 – column 3, line 3, column 4, lines 3-6, lines 27-28, column 5, lines 11-16, column 10, line 55 – column 11, line 5). During the safe mode, all data received from the host is copied by the array controller to NVRAM prior of writing the data to the disk drives, thus, preventing data loss due to sudden power failure and insufficient UPS power (Abstract, column 2, lines 2-7, column 3, lines 4-10, column 4, lines 6-9, column 5, lines 16-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described method and apparatus, as suggested by Smith with the method and system disclosed by Lee in order to implement the signaling indicative to turn power loss protection off for the memory device includes a flag that enables or disables turning power loss protection off for the memory device. One of ordinary skill in the art would be motivated to do so in order to prevent data loss due to sudden power failure and insufficient energy source power.
Claims 3, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of Smith, US Patent No.5,889,933, and further in view of “Boolean of truth values – Analytica Wiki” (referred to as NPL 1 herein).

Lee and Smith do not specifically state the flag comprises a Boolean value representative of whether to enable or disable turning power loss protection off for the memory device.
NPL 1 teaches Boolean values of True and False with their equivalent binary number 1 and 0, thus, providing logic for easily distinguishing and coding two conditions/states with single binary/bit number (page 1).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Boolean values, as suggested by NPL 1 with the method and system disclosed by Lee and Smith in order to implement the flag comprises a Boolean value representative of whether to enable or disable turning power loss protection off for the memory device. One of ordinary skill in the art would be motivated to do so in order to easily distinguish and code the enable/disable condition for turning power loss protection with a single binary/bit number.
Regarding claim 16, NPL1 as combined with Lee and Smith, further teaches the system wherein the Boolean value comprises a single data bit.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of Berke et al., US patent Appl. Pub. No. 2017/0052794.
Regarding claim 5, Lee discloses the method, as per claim 1.
Lee does not specifically state determining, by the host, an age of the energy source, and transmitting, from the host to the memory device, the signaling indicative to turn power 
Berke teaches during pre-boot of an information handling system 102 (FIG(s) 1 and 3), dynamically determining the energy requirements of memory 104 for executing a persistent memory save operation against power loss (paragraphs 0001, 0003, and 0038). Berke further teaches determining the aging of the energy storage device 116 in consideration with the data preservation/saving from volatile memory 112 to non-volatile memory 114 (FIG. 3, paragraphs 0039-0040). Thus, optimizing the boot process (paragraphs 0001 and 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above described system and functionality, as suggested by Berke with the method and system disclosed by Lee in order to implement determining, by the host, an age of the energy source, and transmitting, from the host to the memory device, the signaling indicative to turn power loss protection on for the memory device based at least on part on the determined age of the energy source. One of ordinary skill in the art would be motivated to do so in order to optimize the boot process.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of Kojima, US Patent Appl. Pub. No. 2016/0070336.
Regarding claim 12, Lee discloses the method, as per claim 6.
Lee does not specifically state reducing, by the memory device, a number of error correction operations performed on data stored in Micron 2017-0421.01/US22 BCH Docket No. 1008.0080007the memory device upon determining to perform the one or more power loss protection operations.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Kojima with the method and system disclosed by Lee in order to implement reducing, by the memory device, a number of error correction operations performed on data stored in Micron 2017-0421.01/US22 BCH Docket No. 1008.0080007the memory device upon determining to perform the one or more power loss protection operations. One of ordinary skill in the art would be motivated to do so in order to save time.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of Nay, US Patent No. 9,098,278.
Regarding claims 17 and 18, Lee discloses the system, as per claim 13.
With respect to claim 17, Lee does not specifically state at least one of the processor or controller is configured to determine that the energy source is currently charging, and the interface is configured to transmit, to the memory device, the signaling indicative to turn power loss protection off for the memory device based at least in Micron 2017-0421.01/US23 BCH Docket No. 1008.0080007part on the processor controller determining that the energy source is currently charging.
With respect to claim 18, Lee does not specifically state at least one of the processor or controller is configured to determine that the energy source is an unlimited energy source, and the interface is configured to transmit, to the memory device, the signaling indicative to turn 
Nay teaches a server 101 (FIG(s) 1 and 3A-B) connected to Power source 110 (power rail providing DC or AC input power – i.e. unlimited energy source) and Battery 130, charged by Battery Charging Circuit 120 (column 4, lines 36-53, column 5, lines 47-55, column 7, lines 33-56), wherein upon determination that the battery is depleted, executing a reduced power consumption state or data saving state (Abstract). Thus, preventing data loss due to power outage (column 4, lines 6-19). Nay further teaches during the Data Saving State (FIG. 6, 630), the server preparing for graceful shutdown by writing all data from the volatile memory to permanent storage (i.e. enabling power loss protection – column 8, line 65 – column 9, line 1). In Nay, if the server receives power from the power rail 110 (i.e. the unlimited energy source is present) and/or the battery 120 is being charged (i.e. currently charging), the server remains in normal operation (i.e. the power loss protection is not enabled – FIG. 6, 610, column 8, lines 39-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above described system and functionality, as suggested by Nay with the system disclosed by Lee in order to implement at least one of the processor or controller is configured to determine that the energy source is currently charging, and the interface is configured to transmit, to the memory device, the signaling indicative to turn power loss protection off for the memory device based at least in Micron 2017-0421.01/US23 BCH Docket No. 1008.0080007part on the processor controller determining that the energy source is currently charging, and at least one of the processor or controller is configured to determine that the energy source is an unlimited energy source, and the interface is configured to transmit, to the memory device, the signaling .
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of Park et al., US Patent No. 7,428,633.
Regarding claim s 19 and 20, Lee discloses the system, as per claim 13.
With respect to claim 19, Lee does not specifically state at least one of the processor or controller is configured to, upon the interface transmitting the signaling indicative to turn power loss protection off for the memory device, cease cycling power to the memory device.
With respect to claim 20, Lee does not specifically state the interface is configured to, upon transmitting the signaling indicative to turn power loss protection off for the memory device, cease transmitting a hardware reset signal to the memory device.
Park teaches initialization for embedded device with reset function (FIG(s) 2-6, column 1, lines 15-19), wherein hard reset (hardware reset) can selectively be avoided upon hang state of the device (FIG(s) 3-5, FIG. 6, 220-N). Park further teaches preventing cold booting (power cycling) even after hard reset was selected (FIG. 6, 242-N – column 5, lines 4-20). Thus, preventing inadvertent data loss due to hard resets/cold boots and preserving of memory data (column 1, line 58 – column 2, line 10, column 5, lines 26-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Park with the system disclosed by Lee in order to implement at least one of the processor or controller is configured to, upon the interface transmitting the signaling indicative 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 






/STEFAN STOYNOV/Primary Examiner, Art Unit 2186